 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK i] ELECTRONICABLY FILED

ToT tm se cm we em woes sae X i| DOC #:

 

 

 

j
|
NAIM GNDIAS | DATE FILED!) (724
Plaintiff, . -
-against- 18-cv-0259 (LAK)

UNITED STATES OF AMERICA, et al.,

Defendants.

ORDER

LEWIS A, KAPLAN, District Judge.

Defendants’ motion to dismiss the complaint [DI 27] is granted, substantially for
the reasons stated in the thorough and able report and recommendation of Magistrate Judge Ona
T. Wang. Plaintiff’s objections are without merit and overruled.

 

The Clerk shail enter judgment and close the case.
SO ORDERED.

Dated: August 17, 2019

/s/ Lewis A. Kaplan

 

Lewis A. Kaplan
United States District Judge

 
